 

 

USDC SDNY

DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK DOC #:

eee es came taereemetNl

 

 

DATE FILED: _ wap 1 6 2090

 

 

 

 

 

Andres Ruilova, et al.,

Plaintiffs,
19-CV-5205 (AJN)
—-V—-
ORDER
443 Lexington Ave, Inc., et al.,

Defendants.

 

 

ALISON J. NATHAN, District Judge:

On March 12, 2020, Defendants filed a motion to dismiss. Dkt. No. 71. Pursuant to Rule
3.F of this Court’s Individual Practices in Civil Cases, on or before March 23, 2019, Plaintiffs
must notify the Court and its adversary in writing whether (1) they intend to file an amended
pleading and when it will do so or (2) they will rely on the pleading being attacked. Plaintiffs are
on notice that declining to amend their pleadings to timely respond to a fully briefed argument in
Defendants’ motion to dismiss may well constitute a waiver of the Plaintiffs’ right to use the
amendment process to cure any defects that have been made apparent by the Defendants’
briefing. See Loreley Fin. (Jersey) No. 3 Ltd. v. Wells Fargo Sec., LLC., 797 F.3d 160 (2d Cir.
2015) (leaving “unaltered the grounds on which denial of leave to amend has long been held
proper, such as undue delay, bad faith, dilatory motive, and futility”).

If Plaintiffs choose to amend, Defendants may then (a) file an answer; (b) file a new
motion to dismiss; or (c) submit a letter stating that it relies on the initially-filed motion to
dismiss.

Nothing in this Order alters the time to amend, answer or move provided by the Federal

Rules of Civil Procedure or Local Rules.

SO ORDERED.

~
Dated: March! 2020
New York, New York

 

 

 
prt

\ALISON J. NATHAN
United States District Judge

 
